DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10, 12-14 and 20, in the reply filed on 10/19/2022 is acknowledged.

Drawings
The drawings are objected to because they appear to be copies of photographs.  They are very hard to see since they are not black and white drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “said base” lacks antecedent basis.
In claim 6, which element does the diameters belong to?
In claims 9 and 10, “said device”, second occurrence, needs to be deleted.
Due to the above mentioned indefiniteness, claims 1-10 and 12-14 are being treated as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 100868686).
Re: claim 1, Lee shows a flexure device in figure 5, as in the present invention, comprising: 
at least one circular bifurcating torsion spring comprising: 
a bifurcated legs section 213 supported by said base 310, 320; 
a bifurcated circular torsion spring section 212 contiguous with said bifurcated legs section; 
a single upper section 211 contiguous with said circular torsion spring section, said single upper section comprising a connection component 225.
Note that the claimed portion “wherein said at least one elliptical bifurcating torsion spring is printed as an integral part by an additive manufacturing process.” is considered to be a product by process claim.  It has been settled that patentability of a product by process claim is determined by the product itself and not by a process.
Lee shows the torsion spring section to be in a circular shape while the claim requires an elliptical shape.  MPEP 2144.04 IV. B. is cited below to show that a change in shape is an obvious choice and would have enabled a person of ordinary skill in the art before the effective filing date to have changed the circular shape of the torsion spring portion of Lee to an elliptical shape in order to accommodate a particular space requirement.
2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]
IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
B. Changes in Shape
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Re: claim 2, Lee shows said bifurcated torsion spring is configured to maintain a balance while being torqued.
Re: claim 6, Lee shows a stiffness-spring rate of said device comprises varying cross-sectional diameters because of the different diameters of the torsion spring section, the upper section, etc.
Re: claims 7-10, 13 and 14, the claimed stiffness, force versus displacement, dimensions, and spring hysteresis are considered to be engineering design criteria in order to meet the proper working of the device. 
Re: claim 12, Lee shows wherein proportionate lengths of said sections comprise: said torsion spring section is approximately equal to said single upper section; said connection component comprises approximately one-half of said single upper section; said bifurcated legs section is approximately one-half of said bifurcated torsion spring section, as marked below.


[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Torsion spring section)][AltContent: textbox (Upper section)][AltContent: textbox (Connection component)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Leg section)]
    PNG
    media_image1.png
    399
    528
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 100868686) in view of Saleh et al. “Ti-6Al-4V Helical Spring Manufacturing via SLM: Effect of Geometry on Shear Modulus”.
Re: claim 3, Lee’s device, as rejected above, does not show the material. Saleh is cited to teach the use of Ti6Al4V.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed Ti6Al4V such as taught by Saleh in the device of Lee in order to take advantage of characteristics of the material such as durability and corrosion resistance.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 100868686) in view of Barry et al. (8,686,329).
Re: claim 4, Lee shows said device comprises one bifurcating torsion spring while the claim requires a plurality of springs.  Barry shows that in some applications, a device would require a plurality of torsion springs, see figure 3B.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed a plurality of Lee’s torsions springs in a device that needs a plurality of springs such as that of Barry.
Re: claim 5, Barry shows an assembly employing eight torsion springs. It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed eight of Lee’s torsions springs in a device that needs eight torsion springs such as that of Barry.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paterson, Babbitt and Watts show other flexure devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657